Davis, J.,
(after stating the facts). It has been repeatedly laid down, that a conviction on the testimony of an accomplice uncorroborated is legal; Roscoe’s Criminal Evidence, 121; and this has been well settled as the law of this State, certainly since the cases of State v. Haney, 2 D. & B., 390; State v. Hardin, Ibid, 407; State v. Holland, 83 N. C., 624.
It is, however, the almost universal practice of the Judges to instruct juries that they should be cautious in convicting upon the uncorroborated testimony of accomplices, and Gaston, J., in State v. Haney, says: “The Judge may caution them against reposing hasty confidence in the testimony of an accomplice. * * * Long usage, sanctioned by de*488liberate judicial approbation, has given to this ordinary caution a precision which makes it approach a rule of law.”
If the unsupported testimony of the accomplice produce •undoubting belief of the prisoner’s guilt, the jury should ■convict. The manner and bearing of the witness upon the stand, the probability of his statements, are all matters for the sole consideration of the jury.
We understand the counsel for the defendant to concede that his Honor, in charging the jury that they ought not to •convict upon the testimony of Lucas, unless corroborated, •erred in favor of the prisoner, but it is insisted that he erred in telling them that what occurred at Thomason’s store was ■corroborative, and that the jury'were, or might have been, misled thereby.
The corroboration of an accomplice ought to be as to some fact or facts, the truth or falsehood of which goes to prove or disprove the offence charged against the prisoner; Rex v. Addie, 6 Carrington & Payne, 452; Commonwealth v. Barnett, 22 Pick., 397.
In this case, we do not understand his Honor as charging the jury that the testimony of Lucas was corroborated by what was done at Thomason’s store, but he was giving the State’s contention, and said the “ State allegedthat the circumstances and transactions were corroborative. It is admitted that Lucas was a thief and that the money of Boyd was stolen.
The defendant was in company with Lucas at Thomason’s store — they seemed to be associates,.and whether Lucas or the defendant had the money, it was passed from one to the other, and these circumstances were doubtless subjects of ■comment by the Solicitor for the State, and his Honor did nothing more than recapitulate the evidence and the aspects in which it had been presented by counsel. The charge was altogether as favorable to the prisoner as was warranted *489by the evidence, and there was no error of which he could justly complain. No error. Let this be certified.
No error. Affirmed.